Title: [February 1787]
From: Adams, John Quincy
To: 



      Thursday February 1st. 1787.
      
      
       It snow’d, the greatest part of the day; but gently, and without wind. Miss Jones, this forenoon, quite suddenly, resolved to go to Boston and went in the midst of the Snow. She proposes passing a fortnight there, and as our vacation is to close, next Wednesday, I shall probably not have an opportunity of seeing her frequently again. I went to tea to Mr. Pearson’s, and in the evening accompanied his viol with my flute. Mr. Fayerweather and his family were there. An extraordinary character. The greatest range of his ideas, is between the counter of a shop, and the potatoe-hill behind his House; these furnish him with an universal topic of conversation, which he commonly enjoys alone, for he gives no other person time to express either approbation or dislike of his sentiments.
      
      
       
        
   
   Thomas Fayerweather, ardent Cambridge Whig before the Revolution, whose house was converted into a hospital for soldiers in 1775 (Paige, Hist. of Cambridge, Mass.,Lucius R. Paige, History of Cambridge, Massachusetts, 1630-1877. With a Genealogical Register, Boston and New York, 1877. Supplement and Index..., by Mary I. Goz- zaldi, Cambridge, 1930. p. 418).


       
      
      

      2d.
      
      
       Drank tea again at Mr. Pearson’s. Miss Ellery, Miss Williams, Miss Mason, Miss Wigglesworth, Miss Foster and Miss Fayerweather were there. Mr. Andrews, Freeman, Bridge, Williams, Forbes, and Clarke. After a pretty long consultation, we had a little dance, and broke up a little before ten. I drew Miss Williams, and found her very sociable and agreeable. Miss Ellery, was obliged to go away early, because her brother arrived this afternoon.
      
      
       
        
   
   Presumably either William Ellery or Edmund Trowbridge Ellery, brothers-in-law of Francis Dana (Harrison Ellery, “Ancestors of Hon. William Ellery, Signer of the Declaration of Independence,” Newport Historical Magazine, 4:182 [Jan. 1884]).


       
      
      

      3d.
      
      
       A Snow storm came on, in the afternoon, and continued in the night. We saw Mr. Ellery this evening at the professor’s. Some­thing further than the common sentiments of friendship, subsists between this gentleman and Miss Peggy. If his disposition be, but one half so amiable as her’s, their union must be lasting, and productive of much happiness.
       Freeman and Forbes pass’d the evening at our chamber.
      
      
       
        
   
   Peggy Wigglesworth married John Andrews in 1789.


       
      
      

      4th.
      
      
       The wind was very high all the forenoon; and although the sky was clear, the drifting of the snow, has made it very disagreeable walking. We dined at the President’s: he was more sociable than I have seen him before. Mrs. Willard and Mrs. Miller, are both very agreeable. The weather in the evening being fine, we walk’d down to Mr. Dana’s, and pass’d two or three hours with them; Mrs. Dana, removed from our minds an impression unfavourable to Miss Foster.
       
        Curst be the wretch, whose soul, to nature deaf,
        Views with indifference another’s grief
        Without a sigh, afflictions voice can hear
        And even mock misfortune with a sneer!
        The human lot is misery and woe
        And evils, from unnumber’d sources flow.
        When dire misfortune with her baleful train,
        Oerwhelm a mortal with excessive pain,
        The kind emotions of a tender heart
        Command the sympathetic tear to start.
       
      
      

      5th.
      
      
       The occurrences of the day, were not remarkable. I did not study much. I have been reading Sheridans lectures upon elocution, and am pleased with them. They contain many usefull instructions, and ought to be perused by every person who wishes to appear as a speaker. His praises of the Greeks and Romans, may be warmed with the heat of enthusiasm, and his censure of modern Oratory is perhaps too severe: but every candid reader must acknowledge, that the contrast, which he shews, is but too well grounded.
       We passed the evening with Forbes at his chamber.
       
      
      
       
        
   
   Thomas Sheridan, A Course of Lectures on Elocution..., London, 1762 (Harvard, Catalogus Bibliothecae,[Isaac Smith, comp.], Catalogus Bibliothecae Harvardianae Cantabrigiae Nov- Anglorum, Boston, 1790. 1790, p. 149).


       
      
      

      6th.
      
      
       This being the last day before the close of the vacation, I was part of the day employ’d in getting my chamber in order. Williams was with us all the forenoon. We spent the evening at his Father’s. Miss Jenny appears more amiable to me, than she did formerly, and her behaviour has eradicated a small prejudice, which misrepresentation, had raised in my mind against her. It has been observed, that since she has lost much of that beauty, which was formerly celebrated; the young ladies of Cambridge allow, that her disposition is good. This may be easily accounted for without charging the other Ladies with envy: beauty of person, is frequently, if not always injurious to the mind, and the loss of it may convince a lady, that something more than a pretty face is requisite to make her amiable.
      
      

      7th.
      
      
       This morning I returned to my old quarters N: 6. My Brothers and Cousin got here just before dinner. There were commons at noon, but it is most generally somewhat confused in the hall, the first day in the Quarter: I preferred not attending: Miss Ellery dined at the professor’s: After dinner I took my leave of the folks of the house: in the evening White arrived from Haverhill. Very few of our class mates however, got here this day.
      
      

      8th.
      
      
       White lent me his horse this morning, to go to Boston. Dr. Tufts, had sent by my brothers, desiring me to see him; I had not been in Boston before, these three months. Called at my uncle Smith’s, at Dr. Welch’s, and at Mr. Storer’s. I likewise went to see Miss Jones, who appeared rather surprized to see me. Dined at Mr. Foster’s, with Mr. Cranch and Dr. Tufts: they are now attending the general Court; who conduct themselves finally with great spirit, and a proper sense of their own dignity. A rebellion was (on Saturday, the first day of the Session) declared to exist in the Counties of Worcester, Berkshire, and Hampshire, and the legislature are determined to use every exertion, in order to suppress it.
       
       Returned to Cambridge, in a violent snow storm, which had indeed begun in the morning, and been all day increasing.
      
      

      9th.
      
      
       Return’d to the library the books I had taken out, and took the second volume of the Idler. After prayers this evening Charles and I went down to Mr. Dana’s. Mr. Ellery was there, and appeared to greater advantage than I have seen him before.
      
      
       
        
   
   [Samuel Johnson and others], The Idler, 2 vols., London, 1761 (Harvard, Catalogus Bibliothecae, 1790[Isaac Smith, comp.], Catalogus Bibliothecae Harvardianae Cantabrigiae Nov- Anglorum, Boston, 1790., p. 115).


       
      
      

      10th.
      
      
       Very few of the students have arrived. Not more than 15 of our Class have yet appeared. The tea Club were at my chamber: only 6 of them however were assembled. We had a supper and spent the evening at Freeman’s chamber.
      
      

      11th.
      
      
       Mr. Hilliard entertained us all day, with a couple of Sermons, upon the whole armour of god. The shield, and the helmet, the sword and the arrow, afforded subject for description, and application. The improvements which might result from these two discourses, are wholly concealed to me; that it is the duty of man, to avoid Sin, is a self evident maxim, which needs not the assistance of a preacher for proof; yet it was all Mr. H. aimed to show: how barren must the imagination of a man be, who is reduced to give descriptions of warlike instruments, to fill up a discourse of 20 minutes!
       Charles dined with me at Judge Dana’s.
       The weather was somewhat dull, all day, and in the evening it rained very hard:
       Miss Ellery told me I was vapourish.
      
      

      12th.
      
      
       We recite this week to Mr. Burr, but this disagreeable exercice returns at present only once a day, and that only for this quarter. Mr. Pearson gave us a lecture this afternoon, upon the division, of languages into the different parts of speech. Bridge and I pass’d part of the evening at Mr. Wigglesworth’s.
      
       

      13th.
      
      
       At nine o’clock this morning, the Class read a forensic disputation: I had written in the course of the vacation as follows.
       
        
         
          Whether the infliction of capital punishments, except in cases of murder be consistent with equity?
          Had the question admitted other exceptions, or had it admitted none, I should have felt a greater degree of diffidence, in maintaining the affirmative. It has frequently been doubted by men who reason chiefly from speculation, whether it were equitable to punish any crime, with death, Sovereigns have attempted to abolish capital punishments entirely, but this scheme, like many others, which appear to great advantage in, theory has been found impracticable, because it has been attended with consequences very injurious to society; but if it be acknowledged, that death is the only equitable atonement which can be made for the commission of murder, I cannot see, why other crimes, equally, and perhaps still more, heinous, should not deserve a punishment equally severe. The question naturally occurs here; what is the end of punishment? Certainly, to give satisfaction, to the injured, and to insure the safety of individuals and of Society: but as the man who falls by the hand of an assassin, cannot receive satisfaction; the punishment in that case, must be inflicted only for the benefit of Society in general. No one, I presume will deny, that Treason is a crime, more dangerous to a community, than murder; as it threatens the destruction of each individual, as well as of the whole commonwealth: to inflict a milder punishment therefore upon this crime, would be destroying that proportion, in which alone, justice and equity consist. The celebrated Montesquieu observes, that the punishment should always derive from the nature of the crime, and consist in the privation of those advantages of which the criminal should have attempted to deprive others. He confesses however, that in many cases, this would not be effected: most frequently the man who robs the property of another, possesses, none himself, and therefore a corporal punishment, must supply the place of confiscation. Those who plead in favour of a lenient system of punishments, may engage the passions of their hearers, by expatiating upon the virtues of benevolence, humanity and mercy: far be it from me to derogate from the excellency of those exalted virtues; but if mildness in punishments instead of deterring men from the commission of crimes, encourages them to it, the innocent, and virtuous part of the community, who have surely the greatest claim to the benevolence of a legislator, would be the greatest sufferers.
          It is customary with persons who disapprove of capital punishments, to say that confinement during life to hard labour, would be a punishment, much more severe, than immediate death, and that a criminal thereby, might be rendered useful to Society, whereas a dead man is entirely lost to the community. A zealous student in surgery might deny the latter part of this proposition; but I shall only reply, that admitting confinement and hard labour for life, to be a more rigorous atonement for a crime, than death it will not follow, that it is equally terrifying, and this ought to be the principal object of a legislator. The addition of confinement will be but a small restraint to the greatest part of mankind who know, that whether innocent or guilty, they must depend upon hard labour for their subsistence. But Death is more or less terrible to all men; I have frequently heard persons who supposed themselves in perfect security, express the most intrepid contempt of death, but I conceive their philosophy would be somewhat deranged if the prospect of a sudden, and violent dissolution were placed before them. In such a situation all mankind would reason like the criminal represented by the inimitable Shakespear, as being condemned to die.
          
           Ay, but to die, and go we know not where,
           To lie in cold obstruction, and to rot;
           This sensible, warm motion, to become
           A kneaded clod, and the delighted spirit,
           To bathe in fiery floods, or to reside
           In thrilling regions of thick ribbed ice,
           To be imprison’d in the viewless winds
           And blown with restless violence round about
           The pendent world;—’tis too horrible!
           The weariest, and most loathed worldly life,
           That age, ache, penury, imprisonment
           Can lay on nature, is a paradise
           To what we fear of Death.
          
         
        
       
       Mr. Wigglesworth gave a public lecture this afternoon. We danced in the evening at White’s chamber.
       
      
      
       
        
   
   JQA’s draft of the disputation, dated 11 Jan., contains no major changes (M/JQA/46, Adams Papers, Microfilms, Reel No. 241).


       
       
        
   
   Measure for Measure, Act III, scene i, lines 117–125, 127–131.


       
      
      

      14th.
      
      
       Mr. Wigglesworth gave us this morning a private lecture, and Mr. Williams had a public one, in the afternoon. Bridge and Freeman went over after dinner to attend an exhibition of Cushman’s school in Mystic. I could not go. Mr. Thaxter and Mr. Duncan, were here a few minutes; they came from Haverhill this morning. I made tea for the club this evening, and I believe it will be for the last Time. It is too troublesome to return so frequently as once a week, and there are only 9 or 10 now left. Was part of the evening at Mason’s chamber and supp’d with him there.
      
      
       
        
   
   JQA’s classmate Joshua Cushman taught school in Medford during the winter of 1786–1787 (Charles H. Morss, “The Development of the Public School of Medford,” Medford Historical Register, 3:24 [Jan. 1900]).


       
      
      

      15th.
      
      
       I went down in the morning to Mr. Pearson’s, with an intention of inviting Miss Bromfield to dance with us this evening but she was out of town. There are several young ladies in this place, who have not attractions to charm the gentlemen, but in the case of a dance, there is no choice, we must either take up with those ladies or have none. We drew lots therefore, to determine, who should go to one house; and who to another. It fell to my lot to go no-where, but Foster who was to have invited Miss Bromfield, not being acquainted with her, requested me to go in his stead. We assembled at about 7 o’clock, and danced till 2 in the morning after which we broke up. The Ladies were, Miss Ellery, Wiggles-worth, Jones, Foster, two Miss Mason’s, Miss Williams, Hill, Eustis, and two Miss Kneelands. Mr. Ellery, Mr. Harris, and Mr. Andrews, with my Class mates Amory, Bridge, Chandler 3d., Cranch, Forbes, Foster, Freeman, Lloyd, White, and Williams compleated the company. Of the Ladies, some had beauty without wit, and some wit without beauty; one was blest with both, and others could boast of neither. But little was said, and sentiment did not thrive, when the feet are so much engaged, the head in general is vacant. After we return’d several of us pass’d a couple of hours at Cranch’s Chamber, and at about 4 o’clock I retired to bed.
      
      

      16th.
      
      
       I rose just before the commons bell rung for dinner, quite refreshed, and not more fatigued, than I commonly am. The other lads were all up, in the morning, and had been to my chamber though I knew nothing of it. After dinner we were an hour at White’s chamber. Several of the gentlemen were nodding, and most of them appeared quite worn out. I went with White to Mr. Mason’s and to Mr. Wigglesworth’s: the Ladies were all well, but somewhat fatigued. There was a lecture, in the afternoon; but few of us attended: I pass’d the evening, with Cranch, at Judge Dana’s. Miss Ellery had a head ache, and was much fatigued. Miss Hastings was there, but she has neither youth nor beauty, and if she has wit it is somewhat beneath the surface. We retired at about 10.
      
      

      17th.
      
      
       Was at Kendall’s chamber after dinner; and likewise drank tea there. At home all the evening reading and writing; a number of junior’s had quite a frolic in Clarkes chamber.
       Samuel Angier from Medford, was 20 the 8th. of last November. Although his chamber is directly opposite to mine, I have but little intercourse with him. His character is far from amiable. Envy and vanity appear to me to be the most remarkable traits which distinguish him. He always appears discontented with himself and with all the world beside. There is but one person, of whom he speaks uniformly, and invariably well; and perhaps this is because, no one will ever take the task from him. Such is his admiration for this gentleman, that being incapable of displaying the same talents he is contented with aping his foibles which are sufficiently numerous and conspicuous. He proposes studying physic, and in that profession I hope, he will be useful; for any other he would not be suited, for I believe he would be a surly lawyer, and, an illiberal bigoted divine.
      
      
       
        
   
   Angier, who had transferred from Dartmouth, was later licensed to practice medicine (The Massachusetts Medical Society: A Catalogue of Its Officers, Fellows, and Licentiates, 1781–1893, Boston, 1894, p. 199).


       
      
       

      18th.
      
      
       Mr. Hilliard preached to us in the forenoon, and the president in the afternoon, when we were improved by a very laborious encomium upon Moses. Whatever the president’s literary talents may, be, he is certainly not an elegant composuist, nor a graceful orator. His reasoning may be sound, but the charms of his stile, if any there be, are hidden from a vulgar audience. Dined at Mr. Dana’s. Pass’d the evening at Bridge’s chamber, and made it rather late before, I went to bed.
      
      

      19th.
      
      
       We recite this week to Mr. Read. So few of the Class have yet arrived, that we have all something to say at one recitation, and Mr. Read always goes completely through a lesson. Mr. Pearson gave a very long lecture in the afternoon, upon the article in the greek, Latin, French and English Languages. He was rather tedious, and before he got through, the Sophimores and Freshmen, shew their impatience, by shuffling. White, Cranch, and myself were the only persons in the Class, who attended Mr. Williams’s mathematical lecture at 3. Seeing so few, he hinted he should not attend any more. I shew him my manuscript upon algebra. In the evening a number of us danced at Mason’s chamber till 9 o’clock, having transferred to this time the Tuesday club. We were to have had this evening a meeting of the ΦBK, but Mr. Ware being unavoidably called away, it was postponed.
      
      

      20th.
      
      
       Was part of the afternoon at Bridge’s chamber. Had tea at Little’s. Charles and Cranch, pass’d the evening at Mr. Hilliard’s. I was with Mr. Andrews at White’s chamber.
       William Amherst Barron of Petersham was 18. the 10th. of January. By the death of his father, which happened since he entered the university, he has been involved in some difficulties, and has been able to spend but a small portion of his Time here. Notwithstanding these disadvantages he is said to be a good scholar, and his disposition is amiable. Since I came, he has been present only one quarter, so that my personal acquaintance with him is not intimate. He intends studying Law.
       
      
      
       
        
   
   Barron returned to Harvard from 1793 to 1800 as mathematics tutor; thereafter, he entered the U.S. Army, where he was acting professor of mathematics at West Point, 1802–1807, and then served in the department of the quartermaster general until 1821 (Sidney Willard, Memories of Youth and Manhood, 2 vols., Cambridge, 1855, 1:275–276; George W. Cullum, Biographical Register of the Officers and Graduates of the U.S. Military Academy, at West Point, N.Y., From Its Establishment, March 16, 1802, to the Army Re-Organization of 1866–67, 2 vols., N.Y., 1868, 1:78).


       
      
      

      21st.
      
      
       Mr. Williams gave us a public lecture this afternoon, containing, an account of the different constellations in the Heavens. We had at Little’s chamber a meeting of the ΦBK. Mr. Andrews read a dissertation, containing a panegyric, upon the Ladies. A Letter from the branch of the Society at New-Haven was read, containing some queries respecting the granting a charter to Dartmouth, and an account of their transactions, upon a certain affair. After the letter was read a committee of 3, was appointed to answer it. The meeting was then adjourned to Monday March 5th. I pass’d a couple of hours with Freeman.
      
      
       
        
   
   Not found, but dated 2 Jan. and referred to in Harvard’s reply of 8 March.


       
       
        
   
   Henry Ware, JQA, and James Bridge.


       
      
      

      22d.
      
      
       Very cold weather. We drank tea at Williams’s. Bridge, and I went and pass’d the evening at Judge Dana’s; he himself is attending the court at Boston. We found Mr. Read and Mr. Burr there, and endeavoured as much as possible to behave like gentlemen. After we returned to college, I got engaged in conversation with Bridge, so deeply, at his chamber, that it was near 1 in the morning, before I left him.
      
      

      23d.
      
      
       About one half the Class are here at present: they have been coming in, quite slowly; and they will be chiefly here, I suppose, before the end of the Quarter. Yesterday afternoon, I met with Mr. Ware, and Bridge, upon the subject of the letter to New Haven; we thought it would be best for each of us to write, and to select from the three. Accordingly I wrote this evening. I made tea this evening, and at the same time quitted the club, for a number of substantial reasons.
       
      
      
       
        
   
   JQA’s draft letter has not been found. The letter sent to New Haven was dated 8 March and is printed in the Catalogue of the Harvard Chapter of Phi Beta Kappa..., Cambridge, 1912, p. 111–113. The RC at Yale indicates that it went out in Ware’s hand and over his signature, as senior officer of the Harvard chapter. Yet, as JQA reports in the next entry, it was he, not Ware, who decided which of three letters was sent to Yale; thus he undoubtedly shaped the reply.


        
   
   The committee’s letter presented the case for granting the charter to Dartmouth. Because the William and Mary chapter was so distant and “by this unavoidable delay a number of worthy characters now at Dartmouth College would be deprived of the benefit resulting from the institution,’’ the Harvard chapter deemed it advisable to draw up a charter, provided such a move received Yale’s approbation. Yale agreed, and the charter was signed on 21 June at Cambridge. Two months later it received Yale’s ratification (Catalogue of the Harvard Chapter, p. 114–115).


       
      
      

      24th.
      
      
       Committee met again at Mr. Ware’s chamber; after reading all the letters, I was requested to select from them. White went to Boston, and spoke to Mr. Dingley, who sent back my volumes of Gibbon’s roman history. Drank tea and passed the evening in Mead’s chamber, and retired very early. The weather has grown quite moderate.
      
      
       
        
   
   The only extant copy of Edward Gibbon’s The History of the Decline and Fall of the Roman Empire in the Adams’ libraries is a broken six-volume set of at least two editions, London, 1727–1788, containing the autograph of JA and bookplates of JQA (Catalogue of JA’s LibraryCatalogue of the John Adams Library in the Public Library of the City of Boston, Boston, 1917.).


       
      
      

      25th.
      
      
       I was absent from meeting all this day. Bridge dined with me, at my chamber. I begun, and read 100 pages in Gibbon’s history; with the stile of which I am extremely pleased. The author is not only an historian but a philosopher. The only fault with which I think he may be charged, is, an endeavour sometimes at the point of an epigram, when a serious reflection, would be more proper.
      
      

      26th.
      
      
       We recite again in Ferguson. Mr. Pearson gave a lecture this afternoon; it was still upon the article, very dry, and abstract, by no means the most entertaining that I ever attended. From six this morning when I arose till near twelve which was the time when I retired to bed, I have been as busily employ’d as I have any day these two years.
      
       

      27th.
      
      
       Almost all our Class have arrived. This morning I was not waked by the ringing of the prayer bell and therefore did not attend the recitation. I declaimed this afternoon, part of one of Mr. Fox’s speeches, from the Parliamentary debates, in December 1783. N. B. Did not speak loud enough, and changed feet too often. We danced in the evening at Putnams chamber till 9 o’clock. Read after I came home, a chapter or two in Gibbon.
      
      
       
        
   
   Charles James Fox was foreign secretary in the coalition ministry of the Duke of Portland. The speech was undoubtedly Fox’s highly “republican” one of 17 Dec., filled with sound Whig principles and made because the King used his personal influence to defeat Fox’s India bill. Fox passionately defended the rights of the Commons and liberties of England: “The deliberation of this night must decide whether we are to be freemen or slaves; whether the House of Commons is to be the palladium of liberty or the organ of despotism.” Fox and the rest of the ministers were dismissed the following day, and Pitt formed a government (The Parliamentary Register; Or a History of the Proceedings and Debates of the House of Commons..., 112 vols., London, 1775–1813, 12:428–429).


       
      
      

      28th.
      
      
       Mr. Williams gave us an astronomical lecture this afternoon. The sodality met, in the evening at Putnam’s chamber, and play’d till nine. Spent an hour with Mead after I return’d.
       Benjamin Beale was 18. the 6th. of June last. His father was from Braintree, but he was born at Liverpool in England. He entered the Class just before they commenced sophimores. His disposition is amiable, and he is a good scholar; but the government of the university have so repeatedly taken notice of him at exhibitions, that it has given offence to many of the young gentlemen in the Class, and they affect to despise his abilities; and to deny his scholarship. His talents have perhaps been rather overrated by the government, but I fear they are still more underrated in the Class; and he is not the only person whose popularity with his fellow students, has been greatly diminished by the favours of the government: notwithstanding all the reports circulated by malice and envy, I believe him very deserving: he displays no vanity, either of his person, which is elegant, or of his genius, which has been flattered by distinction, and this I think, is a sure mark of good Sense. Commerce, will probably be his profession, and from his general character, I think he has a good prospect of success. May he obtain it!
       
      
      
       
        
   
   Beale, son of the merchant Benjamin Beale and his English wife, who became the Adamses’ nearest neighbors in Quincy after 1792. Young Beale studied law and was admitted to the Suffolk bar in 1792, but decided to turn to foreign trade a few years later (Hist. of Suffolk County, Mass.,Professional and Industrial History of Suffolk County, Massachusetts, Boston, 1894; 3 vols. 1:286; JA to AA2, 29 Oct. 1792, in AA2, Jour. and Corr.,Journal and Correspondence of Miss Adams, Daughter of John Adams,... edited by Her Daughter [Caroline Amelia (Smith) de Windt], New York and London, 1841-[1849]; 3 vols. 2:124; JA to James Monroe, 6 March 1795, DLC: Monroe Papers).


       
      
     